DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 17 and 18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Morgan et al, U.S. Patent Application Publication No. 2018/0352328 (hereinafter Morgan).
	Regarding claim 17, Morgan discloses a method for processing signals in an audio playback path, comprising:
	receiving an input signal at a playback path input (from Figure 2, see unit 220);
	determining, at a gain processing module (from Figure 2, see unit 232), a digital gain (from paragraph 0034, see digital gain) for a digital-to-analog converter (from Figure 2, see unit 234) based on an amplitude of the input signal; and
	adjusting an analog gain (from paragraph 0035, see analogue gain) for an amplifier (from Figure 2, see unit 236) based on the digital gain. 

	Regarding claim 18, see paragraph 0027.

Allowable Subject Matter
3.	Claims 1-16 are allowed while claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 22, 2021